Opinion filed April 14, 2022




                                       In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-22-00053-CV
                                   __________

       IN RE SENTRY INSURANCE A MUTUAL COMPANY


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
       Relator, Sentry Insurance a Mutual Company, has filed in this court a petition
for writ of mandamus regarding an order entered on January 18, 2022, by the 32nd
District Court of Nolan County in Cause No. DO-92-17178. In the order, the
Honorable Glen Harrison denied Relator’s motion for partial summary judgment—
a motion in which Relator sought dismissal of certain claims filed against Relator by
the real party in interest, Donald Bristow.
       Mandamus is an extraordinary remedy and is warranted only when the trial
court clearly abused its discretion and there is no adequate remedy by appeal. In re
C.J.C., 603 S.W.3d 804, 811 (Tex. 2020) (orig. proceeding); In re Murrin Bros.
1885, Ltd., 603 S.W.3d 53, 56 (Tex. 2019) (orig. proceeding). The relator bears the
burden to prove both of these requirements. In re H.E.B. Grocery Co., 492 S.W.3d
300, 302 (Tex. 2016) (orig. proceeding).
      We have reviewed Relator’s petition, Bristow’s response, Relator’s reply, and
the records filed by the parties and have determined that Relator has not met its
burden to show that the trial court clearly abused its discretion or that Relator does
not have an adequate remedy by appeal.
      Accordingly, Relator’s petition for writ of mandamus is denied.


                                                    PER CURIAM


April 14, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2